DETAILED CORRESPONDENCE
This Office action is in response to the application filed 11/26/2019, with claims 1-8 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/26/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
 
Para 12 and 29 of the PG Pub is unclear—“A magnetic electromagnet that loads or drops the falling object using electromagnetic force is further provided to the vehicle at a time of performance evaluation in an unexpected situation of the falling object emergence of the traffic information collection apparatus.” Here in at least this sentence the falling object emergence of the traffic information collection apparatus is unclear. 
Para 34 of the PG Pub is unclear—“Above all, a vehicle (20) waiting in a middle inside a detection area of the traffic information collection apparatus (400) is loaded the falling object (50) and is inputted numerous information into the central control device (100) at the same time of driving.” Here in this sentence the vehicle is both waiting and driving which is unclear. 
The above are limited examples of the unclear, inexact or verbose term used in the specification; however, the specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. No new matter.

Claim Objections 
Claim 2 is objected to because of the at least following claim language of wherein “a RF receiver that transmits and receives data with a pedestrian detection apparatus of a pedestrian positioned on road is further provided to the vehicle at a time of performance evaluation in an unexpected situation of the pedestrian emergence of the traffic information collection apparatus” specifically the element of “in an unexpected situation of the pedestrian emergence of the traffic information collection apparatus” is incoherent. In other words, the claim sentence does not come together grammatically and make sense because it lacks sentence coherent.
Claim 4 is objected to because of the at least following claim language of “…wherein a magnetic electromagnet that loads or drops the falling object using electromagnetic force is further provided to the vehicle at a time of performance evaluation in an unexpected situation of the falling object emergence of the traffic information collection apparatus” specifically the element of “in an unexpected situation of the falling object emergence of the traffic information collection apparatus” is incoherent. In other words, the claim sentence does not come together grammatically and make sense because it lacks sentence coherent. 
Claim 8 is objected to because of the following informalities: the “C” for the word claim should be a lower case “c”.   
Appropriate correction is required. No new matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claims 5 and 6 the phrase “…letting a vehicle wait…” renders the claim indefinite because it is unclear if the “letting” of the vehicle wait is a way of pausing/stopping the vehicle remotely, manually via a driver or the own vehicle is autonomously paused to allow another vehicle to perform at least a driving maneuver. Specifically, the term letting is unclear.  
Claim 5 the phrase “converting into a reverse-driving…” renders the claim indefinite because it is unclear what is being convert into reverse-driving this could possible apply to variety of sensors.  
Appropriate correction is required. No new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nathanson US 2014/0195102 in view of Kim, US20180162384 in further view of KR2012-0061912.

As per claim 1. An unexpected situation scenario realization system for maintenance and performance evaluation of a traffic information collection apparatus comprising: 
a central control device provided inside a vehicle to realize and control an unexpected situation scenario (Nathanson (N): see at least Figure 1—which illustrates “vehicle 10” with control devices “OBU” and “smart phone” along with para. 23-24— “By doing so, each vehicle can establish a set of neighboring vehicles from which notifications of driving maneuvers, such as sudden braking or lane changes, can be judged to represent potential threats. The neighborhood of any vehicle changes dynamically, and the IEEE 802.11 channel on which monitoring is carried out, changes 
Nathanson is silent on having a camera provided in a rear and a front of the vehicle. Yet, Kim teaches a camera provided in a rear and a front of the vehicle, respectively, to film the unexpected situation scenario (Kim (K): para. 26-27— “The environment information detector 110 may be configured to detect surrounding environment information of a vehicle…. The imaging device 111 may be configured to capture/acquire image information regarding objects located in all surrounding directions of the vehicle.”). Since environmental and situational awareness surrounding a vehicle is critical, the sensing and evaluating change in the surrounding environment of the vehicle could potentially avoid an imminent collision with a static or dynamic object. 
Thus, the modification of Nathanson in view of Kim is achieved by retrofitting the vehicle taught by Nathanson with the camera configuration taught by Kim. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art of data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Kim with the invention of Nathanson because such combination will provide a technique for the vehicle to “sense whether the change in the… environment [has] occurs” ([0007], Kim).
Nathanson teaches a central control device, an algorithm and a processor see at least para. 92-93 along with the above cited sections. While Kim teaches a processes process an algorism of the realized unexpected situation scenario. Yet, KR2012-0061912 teaches a controller that is associated with the central control device to process an algorism of the realized unexpected situation scenario (KR2012-0061912: p. 5, last para – p. 6, para. 4— “In addition, the controller 7 determines the accident situation based on the generated panoramic image or the radar signal transmitted from the multifunction imaging apparatus 3…. In addition, the controller 7 analyzes the radar signal transmitted from the multifunction imaging apparatus 3 using a preset radar detection algorithm to detect the location information of the detected objects, and generates a 'situation' based on the detected location information”), and 
a traffic information collection apparatus installed in a road side to sense the realized unexpected situation and collect traffic information (KR2012-0061912: describes this claimed element as such p. 9, para. 5— “As shown in FIG. 9, when an arbitrary object A is located on the road away from the detection area S, the speed-based determination module 772 of the sudden situation determination unit 77 may determine the position of the arbitrary object A…. Since it is determined that the sudden situation has occurred because the speed is ‘0’, the position information detector 78 detects the coordinate information where the object A is located and transmits the coordinate information to the multifunction photographing apparatus 3 together with the tracking camera driving data.”, p. 11, para. 4).
Thus, the combination of Nathanson in view of Kim in further view of KR2012-0061912 is achieved by programming executable program instructions to be executed by the processor, controller/control unit or the like. Furthermore, all the claimed 

As per claim 2. The unexpected situation scenario realization system for maintenance and performance evaluation of a traffic information collection apparatus according to Claim 1, 
wherein the unexpected situation scenario that is realized via the central control device is one of sudden stop, reverse-driving, pedestrian emergence or falling object emergence (KR2012-0061912: see at least p. 9 teaches that “[a]s shown in FIG. 9, when an arbitrary object A [e.g. a fallen object] is located on the road away from the detection area S, the speed-based determination module 772 of the sudden situation determination unit 77 may determine the position of the arbitrary object A. FIG. Since it is determined that the sudden situation has occurred because the speed is ‘0’, the position information detector 78 detects the coordinate information where the object A is located and transmits the coordinate information to the multifunction photographing apparatus 3 together with the tracking camera driving data.”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nathanson in view of Kim in view of KR2012-0061912 as applied to claim 2 above, and further in view of Dulberg et al., US 2020/0242922, hereinafter “Dulberg”.

As per claim 3. Nathanson teaches the unexpected situation scenario realization system for maintenance and performance evaluation of a traffic information collection apparatus according to Claim 2 as rejected above; however, neither Nathanson, Kim, or KR2012-0061912 teaches wherein a RF receiver that transmits and receives data with a pedestrian detection apparatus of a pedestrian positioned on road is further provided to the vehicle at a time of performance evaluation in an unexpected situation of the pedestrian emergence of the traffic information collection apparatus (Dulberg (D): see at least para. 218-227—“Tracking Pedestrian Based on Mobile Emissions” along with 157, 172, 188).
Thus, the combination of Nathanson, Kim and KR2012-0061912 in further view of Dulberg is achieved by programming executable program instructions to be executed by the processor, controller/control unit or the like. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art of data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nathanson, Kim and KR2012-0061912 with the teachings of Dulberg because such combination will provide a technique for “to generate a .

Claim 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dulberg in view of KR2012-0061912.

As per claim 5. An unexpected situation scenario realization method for maintenance and performance evaluation of a traffic information collection apparatus comprising:
letting a vehicle wait in a middle inside a detection area of the traffic information collection apparatus (Dulberg (D): see at least para. 423—“For example, for a vehicle in a near vicinity of the accident ( e.g., within a range of 20 meters), the vehicle can be slowed down until being slowed or fully stopped and/or a heading direction may be changed.” along with para. 444—“…at least one road user stopped in a roadway while other road users continue to move around the stopped user, which may indicate a vehicle failure or disabled vehicle”), 
inputting a specification of the traffic information collection apparatus (D: see at least para. 114-115—“The stored data may be used as an input to an Artificial Intelligence (AI) machine for determining information about intersection 105, such as lane lines, driving habits, danger level, and more”), 
inputting into a central control device information provided by the vehicle being driven (D: para. 127—“Whenever the regional system 300 and/or local system 100 detects a dangerous situation, the system may send warning information directly to the vehicles, for example, in a Vehicle-to-Infrastructure (V2I) framework.” along with para. 308, 333), 
automatically stopping a distance measurement in the central control device when a distance is 500 meters at maximum from the traffic information collection apparatus (D: see at least para. 423), 
realizing of a falling object sudden stop scenario by a passenger of the vehicle dropping the falling object in a second section (Here it well known for a passenger of a vehicle to realize via hearing, seeing and/or feeling that an object once attached to a vehicle has fallen off.), 
making a sudden stop of the vehicle in a third section (D: “The presence of virtual barricade 1204 may cause first vehicle 1100 to initiate a full emergency brake [e.g. a sudden stop] and prevent it from entering intersection 1104.”), 
recording in the central control device dropping time and sudden stop time of the falling object (D: see at least para. 181), 
terminating of the falling object sudden stop scenario at a moment that the vehicle deviates away from 500 meters once the vehicle is suddenly stopped (D: see at least para. 423), 
saving images via a camera installed on the vehicle (D: see at least para. 230), 
converting into a reverse-driving mode and realizing the falling object sudden stop scenario when the vehicle that is U-turned again enters a 500-meter detection area (KR2012-0061912: see at least p. 5, last para- p. 6, first para.; p. 8, para. 14-15. Along with p.2, para. 4 which teaches a range.)), and 
saving images via a camera installed on the vehicle (D: see at least para. 230).
classifying into a first section to a fifth section after a re-measured result value is produced once the vehicle is U-turned (KR2012-0061912: see at least p. 5, last para- p. 6, first para.; p. 8, para. 14-15. Along with p.2, para. 4 which teaches a range.)
Thus, Dulberg in view of KR2012-0061912 is achieved by programming executable program instructions to be executed by the processor, controller/control unit or the like. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art of data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of KR2012-0061912 with the invention of Dulberg because such combination will provide a technique for detecting various traffic event (p.8, last para., KR2012-0061912).

As per claim 6.  An unexpected situation scenario realization method for maintenance and performance evaluation of a traffic information collection apparatus comprising:
letting a vehicle wait in a middle inside a detection area of the traffic information collection apparatus (Dulberg (D): see at least para. 423—“For example, for a vehicle in a near vicinity of the accident ( e.g., within a range of 20 meters), the vehicle can be slowed down until being slowed or fully stopped and/or a heading direction may be changed.”), 
inputting a specification of the traffic information collection apparatus (D: see at least para. 114-115—“The stored data may be used as an input to an Artificial Intelligence (AI) machine for determining information about intersection 105, such as lane lines, driving habits, danger level, and more”), 
inputting into a central control device information provided by the vehicle being driven (D: para. 127—“Whenever the regional system 300 and/or local system 100 detects a dangerous situation, the system may send warning information directly to the vehicles, for example, in a Vehicle-to-Infrastructure (V2I) framework.” along with para. 308, 333), 
automatically stopping a distance measurement in the central control device when a distance is 500 meters at maximum from the traffic information collection apparatus (D: see at least para. 423), 
realizing of a pedestrian emergence scenario by a passenger entering any section (D: para. 14—“The at least one processor may determine from the plurality of electromagnetic emissions in the at least the first band, locations of pedestrians in a vicinity of the intersection and determine from the plurality of electromagnetic emissions in the at least the second band, locations of automobiles in a vicinity of the intersection.” along with 15, 115, 141), 
recording in the central control device pedestrian entrance information obtained from a pedestrian detection apparatus provided in the pedestrian (D: para. 185—“The system 1600 may store the location of the crosswalk in a memory or database as a virtual object. System 1600 may determine whether vehicle 1601B is travelling at a speed such that it may stop if a pedestrian enters the crosswalk. In some embodiments, , 
verifying whether a pedestrian is continuously detected once the vehicle enters the any section that the pedestrian enters (D: see at least para. 199 “For example, while receivers 1810A and 1810B may be located around intersection 1805, they may simultaneously monitor and receive electromagnetic emissions and data from multiple intersections surrounding intersection 1805, and 
images via a camera installed on the vehicle (D: see at least para. 162, 230 315, 401).
Dulberg is silent on teaching that the vehicle makes a U-turn. However, KR2012-0061912 teaches classifying into a first section to a fifth section after a re-measured result value is produced once the vehicle is U-turned (KR2012-0061912: see at least p. 5, last para- p. 6, first para.; p. 8, para. 14-15. Along with p.2, para. 4 which teaches a range.)
Thus, Dulberg in view of KR2012-0061912 is achieved by programming executable program instructions to be executed by the processor, controller/control unit or the like. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art of data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of KR2012-
As per claim 7. The unexpected situation scenario realization method for maintenance and performance evaluation of a traffic information collection apparatus according to Claims 5, 
wherein a type and a detection distance of the traffic information collection apparatus are inputted when a specification of the traffic information collection apparatus is inputted (KR2012-0061912: see at least p. 11, para. 4-10 along with p. 13).

As per claim 8. The unexpected situation scenario realization method for maintenance and performance evaluation of a traffic information collection apparatus according to Claims 6, 
wherein a type and a detection distance of the traffic information collection apparatus are inputted when a specification of the traffic information collection apparatus is inputted (KR2012-0061912: see at least p. 11, para. 4-10 along with p. 13).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                             
/RUSSELL FREJD/Primary Examiner, Art Unit 3661